DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 9/19/2019 has been considered.  

Drawings
The drawings filed on 9/19/2019 are accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 11, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gounares et al. (US-2009/0198733 hereinafter, Gounares).
Regarding claim 1, Gounares teaches a computer-implemented method for triaging injured individuals, the computer-implemented method comprising:
receiving, by one or more computer processors, data from one or more mobile computing devices associated with one or more injured individuals at an event (), wherein data comprises a first location (Page 1 [0004] “patient location”), video data (Page 8 [0060] “web camera”) and audio data; (Page 8 [0060] “microphone”)
analyzing, by the one or more computer processors, the received data; (Page 2 [0021] and Fig. 1 [102])
matching, by the one or more computer processors, one or more medical personnel with the one or more injured individuals of the event;  (Page 2 [0021-0022] “The match component 102 can evaluate the portion of data (e.g., patient data, medical facility data, and/or traffic data) such as, but not limited to, traffic patterns, previous traffic flows, databases of ambulance flows, medical facility assets (e.g., devices in a vehicle/facility, drugs, equipment, needles, oxygen, scanning devices, etc.), medical professional staffing (e.g., employees on staff, specialists, experts, surgeons, credentials of employees, etc.),”)
generating, by the one or more computer processors, an output list, wherein the output list comprises a second location to transport at least one of the one or more injured individuals; (Pages 2-3 [0023] “the match component 102 can evaluate patient authorized medical data to identify at least one of an optimal medical facility”)
notifying, by the one or more computer processors, one or more transportation personnel of the second location for transporting the at least one of the one or more injured individuals; (Page 3 [0024] “identify a suitable combination for a patient (involved in the accident or incident), wherein the combination can include transportation (e.g., ambulance, helicopter, boat, air transport, etc.), directions, assets, personnel/staff, and facilities in light of a physical analysis of traffic and traffic forecast. In other words, the match component 102 can identify an optimized combination of availability, presence, and transportation”, Page 4 [0034] “For instance, the match component 102 can take into account a medical facility's resources 302 such as, but not limited to, available experts, doctors, nurses, employees, operating rooms, medicine, devices, electronics, available hospital rooms, emergency transit operators, transportation vehicles, and the like” and Page 3 [0026] “the match component 102 can optimally identify medical services (e.g., care, facilities, personnel, etc.), wherein the services can be directed to the patient or the patient can be directed to the services. For instance, the services or caregiver can determine extra equipment he or she brings may be based on data provided and available from the incident location gathered by the match component 102 and/or the interface 106.”) and
notifying, by the one or more computer processors, one or more healthcare facility personnel at the second location of the arrival of the at least one of the one or more injured individuals.  (Page 3 [0026 & 0029] “the match component 102 can optimally identify medical services (e.g., care, facilities, personnel, etc.), wherein the services can be directed to the patient or the patient can be directed to the services. For instance, the services or caregiver can determine extra equipment he or she brings may be based on data provided and available from the incident location gathered by the match component 102 and/or the interface 106.” and “the interface 106 can provide various adapters, connectors, channels, communication paths, etc., that provide for interaction with the match component 102, the medical facility 104” and Page 6 [0046] “assessment of the patient can be seamlessly communicated or transmitted including medical needs (e.g., medicine, devices, equipment, surgeons, specialists, etc.) and injuries sustained”)
Regarding claims 4 and 11, the Examiner is making the assumption that the Applicant meant to say wherein the event further comprises one of multiple vehicle accidents, train accidents, boat accidents and airplane accidents.  This is taught in Gounares (Page 3 [0026] and Pages 3-4 [0031] “black box”)
Regarding claims 7, 14 and 20, Gounares teaches generating, by the one or more computer processors, a third location (Claim 9 i.e. contingency plan) based on the matched of the one or more medical personnel with the at least one of the one or more injured individuals (Claim 7 and Page 2 [0022]), wherein the third location is based on proximity between a healthcare location and the first location of the one or more medical personnel (Claims 4 and 8 “emergency vehicle route” and Page 2 [0022]), the first location of injured individual (Claim 8), weather condition, traffic and road condition.  (Page 2 [0021] and Claims 8 & 9)
Regarding claims 8 and 15, the limitations of claims 8 and 15 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be found in Fig. 10 (processor, memory/instructions).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gounares in view of Kumar et al. (US-2018/0144639 hereinafter, Kumar).
Regarding claims 2, 9 and 16, Gounares teaches the limitations of claims 1, 8 and 15 above, but differs from the claimed invention by not explicitly reciting instructing, by the one or more computer processors, an autonomous vehicle to transport the one or more injured individuals based on the output list.  
In an analogous art, Kumar teaches a method and system for controlling autonomous vehicles to provide automated emergency response duties (Abstract) that includes instructing, by the one or more computer processors (Pages 4-5 [0039] and Fig. 1A), an autonomous vehicle to transport the one or more injured individuals based on the output list.  (Page 3 [0031-0032] i.e. nearest hospital, nearby doctor, etc.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Gounares after modifying it to incorporate the ability to take emergency information and utilize it to direct autonomous vehicles to specific hospitals of Kumar since it enables taking staffing of the hospital into account when choosing the appropriate medical facility.  (Gounares Page 4 [0035] and Kumar Page 3 [0032])
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gounares in view of Fletcher et al. (US-2013/0052983 hereinafter, Fletcher).
Regarding claims 3, 10 and 17, Gounares teaches the limitations of claims 1, 8 and 15 above, but differs from the claimed invention by not explicitly reciting receiving, by the one or more computer processors, a first video, a first image and a first audio recording based on the mobile device associated with the one or more injured individuals; and receiving, by the one or more computer processors, a second video, a second image and a second audio recording based on the mobile device associated with one or more individuals at the event, wherein the one or more individuals comprises medical emergency responders, police personnel and passersby.  
In an analogous art, Fletcher teaches a method by which PSASs can identify, request and receive information from cellular devices that are near emergency events (Abstract) that includes receiving, by the one or more computer processors, a first video, a first image and a first audio recording based on the mobile device associated with the one or more injured individuals; (Page 1 [0002-0003] i.e. instances of reporting an emergency when the injured has the phone equipped with sophisticated camera/video) and 
receiving, by the one or more computer processors, a second video, a second image and a second audio recording based on the mobile device associated with one or more individuals at the event, wherein the one or more individuals comprises medical emergency responders, police personnel and passersby.  (Page 3 [0043-0044] and Fig. 2 [S265])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Gounares after modifying it to incorporate the ability to receive audio, video and images from multiple individuals at an event of Fletcher since it enables collecting, sharing and updating information from the emergency to the responders.  (Fletcher Page 9 [0141])
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gounares in view of Swan et al. (US-2019/0047578 hereinafter, Swan)
Regarding claims 5, 12 and 18, Gounares teaches the limitations of claims 1, 8 and 15 above including determining, by the one or more computer processors, the first location, wherein the first location comprises an injured individual location and a vehicle location associated with the event (Page 2 [0021-0022]) but differs from the claimed invention by not explicitly reciting determining, by the one or more computer processor, damage to one or more vehicles associated with the one or more injured individuals based on the received video and audio data and
determining, by the one or more computer processors, severity of injuries associated with the one or more injured individuals based on the received video data, audio data, and the damage to the one or more vehicles.
In an analogous art, Swan teaches systems and methods for detecting emergency events (Abstract) that includes determining, by the one or more computer processors (Fig. 2 [212 & 242]), damage to one or more vehicles associated with the one or more injured individuals based on the received video and audio data (Page 1 [0009], Page 5 [0035] and Page 6 [0042]) and
determining, by the one or more computer processors (Page 5 [0033]), severity of injuries associated with the one or more injured individuals based on the received video data, audio data, and the damage to the one or more vehicles; (Page 5 [0035]) and
determining, by the one or more computer processors, the first location, wherein the first location comprises an injured individual location and a vehicle location associated with the event.  (Page 12 [0083])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Gounares after modifying it to incorporate the ability to determine damage and injuries from video, audio and image data of Swan since the use of machine learning can enable real time or near real time prediction of emergency events that enables automatic notification to the appropriate authorities to render aid.  (Swan Page 2 [0013-0015])

Allowable Subject Matter
Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner was unable to find the combination of elements in claims 1 and 6, 8 and 13, and 15, 18 and 19 in the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646